
	
		I
		112th CONGRESS
		2d Session
		H. R. 4405
		IN THE HOUSE OF REPRESENTATIVES
		
			April 19, 2012
			Mr. McGovern (for
			 himself, Mr. Wolf,
			 Mr. Levin,
			 Ms. Ros-Lehtinen,
			 Mr. Hastings of Florida,
			 Mr. Royce,
			 Mr. McDermott,
			 Mr. Burton of Indiana,
			 Mr. Connolly of Virginia,
			 Mr. Smith of New Jersey,
			 Mr. Towns,
			 Mr. Roskam,
			 Mr. Michaud,
			 Mr. Pitts,
			 Mr. Rangel, and
			 Mr. Turner of Ohio) introduced the
			 following bill; which was referred to the Committee on Foreign Affairs, and in
			 addition to the Committees on the Judiciary and
			 Financial Services, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To impose sanctions on persons responsible for the
		  detention, abuse, or death of Sergei Magnitsky, and for other gross violations
		  of human rights in the Russian Federation, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Sergei Magnitsky Rule of Law
			 Accountability Act of 2012.
		2.FindingsCongress finds the following:
			(1)The United States aspires to a mutually
			 beneficial relationship with the Russian Federation based on respect for human
			 rights and the rule of law, and supports the people of the Russian Federation
			 in their efforts to realize their full economic potential and to advance
			 democracy, human rights, and the rule of law.
			(2)The Russian Federation—
				(A)is a member of the United Nations, the
			 Organization for Security and Co-operation in Europe, the Council of Europe,
			 and the International Monetary Fund;
				(B)has ratified the Convention against Torture
			 and Other Cruel, Inhuman or Degrading Treatment or Punishment, the
			 International Covenant on Civil and Political Rights, and the United Nations
			 Convention against Corruption; and
				(C)is bound by the legal obligations set forth
			 in the European Convention on Human Rights.
				(3)States voluntarily commit themselves to
			 respect obligations and responsibilities through the adoption of international
			 agreements and treaties, which must be observed in good faith in order to
			 maintain the stability of the international order. Human rights are an integral
			 part of international law, and lie at the foundation of the international
			 order. The protection of human rights, therefore, particularly in the case of a
			 country that has incurred obligations to protect human rights under an
			 international agreement to which it is a party, is not left exclusively to the
			 internal affairs of that country.
			(4)Good governance and anti-corruption
			 measures are instrumental in the protection of human rights and in achieving
			 sustainable economic growth, which benefits both the people of the Russian
			 Federation and the international community through the creation of open and
			 transparent markets.
			(5)Systemic corruption erodes trust and
			 confidence in democratic institutions, the rule of law, and human rights
			 protections. This is the case when public officials are allowed to abuse their
			 authority with impunity for political or financial gains in collusion with
			 private entities.
			(6)The Russian nongovernmental organization
			 INDEM has estimated that bribes by individuals and businesses in the Russian
			 Federation amount to hundreds of billions of dollars a year, an increasing
			 share of the country’s gross domestic product.
			(7)Sergei Leonidovich
			 Magnitsky died on November 16, 2009, at the age of 37, in Matrosskaya Tishina
			 Prison in Moscow, Russia, and is survived by a mother, a wife, and 2
			 sons.
			(8)On July 6, 2011,
			 Russian President Dimitry Medvedev's Human Rights Council announced the results
			 of its independent investigation into the death of Sergei Magnitsky. The Human
			 Rights Council concluded that Sergei Magnitsky's arrest and detention was
			 illegal; he was denied access to justice by the courts and prosecutors of the
			 Russian Federation; he was investigated by the same law enforcement officers
			 whom he had accused of stealing Hermitage Fund companies and illegally
			 obtaining a fraudulent $230,000,000 tax refund; he was denied necessary medical
			 care in custody; he was beaten by 8 guards with rubber batons on the last day
			 of his life; and the ambulance crew that was called to treat him as he was
			 dying was deliberately kept outside of his cell for one hour and 18 minutes
			 until he was dead. The report of the Human Rights Council also states the
			 officials falsified their accounts of what happened to Sergei Magnitsky and, 18
			 months after his death, no officials had been brought to trial for his false
			 arrest or the crime he uncovered. The impunity continued in April 2012, when
			 Russian authorities dropped criminal charges against Larisa Litvinova, the head
			 doctor at the prison where Magnitsky died.
			(9)The systematic abuse of Sergei Magnitsky,
			 including his repressive arrest and torture in custody by officers of the
			 Ministry of the Interior of the Russian Federation that Mr. Magnitsky had
			 implicated in the embezzlement of funds from the Russian Treasury and the
			 misappropriation of 3 companies from his client, Hermitage Capital Management,
			 reflects how deeply the protection of human rights is affected by
			 corruption.
			(10)The politically
			 motivated nature of the persecution of Mr. Magnitsky is demonstrated by—
				(A)the denial by all
			 state bodies of the Russian Federation of any justice or legal remedies to Mr.
			 Magnitsky during the nearly 12 full months he was kept without trial in
			 detention; and
				(B)the impunity since
			 his death of state officials he testified against for their involvement in
			 corruption and the carrying out of his repressive persecution.
				(11)The Public Oversight Commission of the City
			 of Moscow for the Control of the Observance of Human Rights in Places of Forced
			 Detention, an organization empowered by Russian law to independently monitor
			 prison conditions, concluded on December 29, 2009, A man who is kept in
			 custody and is being detained is not capable of using all the necessary means
			 to protect either his life or his health. This is a responsibility of a state
			 which holds him captive. Therefore, the case of Sergei Magnitsky can be
			 described as a breach of the right to life. The members of the civic
			 supervisory commission have reached the conclusion that Magnitsky had been
			 experiencing both psychological and physical pressure in custody, and the
			 conditions in some of the wards of Butyrka can be justifiably called torturous.
			 The people responsible for this must be punished..
			(12)Sergei
			 Magnitsky’s experience, while particularly illustrative of the negative effects
			 of official corruption on the rights of an individual citizen, appears to be
			 emblematic of a broader pattern of disregard for the numerous domestic and
			 international human rights commitments of the Russian Federation and impunity
			 for those who violate basic human rights and freedoms.
			(13)The second trial,
			 verdict, and sentence against former Yukos executives Mikhail Khodorkovsky and
			 Platon Lebedev evoke serious concerns about the right to a fair trial and the
			 independence of the judiciary in the Russian Federation. The lack of credible
			 charges, intimidation of witnesses, violations of due process and procedural
			 norms, falsification or withholding of documents, denial of attorney-client
			 privilege, and illegal detention in the Yukos case are highly troubling. The
			 Council of Europe, Freedom House, and Amnesty International, among others, have
			 concluded that they were charged and imprisoned in a process that did not
			 follow the rule of law and was politically influenced. Furthermore, senior
			 officials of the Government of the Russian Federation, including First Deputy
			 Prime Minister Igor Shuvalov, have acknowledged that the arrest and
			 imprisonment of Khodorkovsky were politically motivated.
			(14)According to
			 Freedom House’s 2011 report entitled The Perpetual Battle: Corruption in
			 the Former Soviet Union and the New EU Members, [t]he highly
			 publicized cases of Sergei Magnitsky, a 37-year-old lawyer who died in pretrial
			 detention in November 2009 after exposing a multimillion-dollar fraud against
			 the Russian taxpayer, and Mikhail Khodorkovsky, the jailed business magnate and
			 regime critic who was sentenced at the end of 2010 to remain in prison through
			 2017, put an international spotlight on the Russian state’s contempt for the
			 rule of law. . . . By silencing influential and accomplished figures such as
			 Khodorkovsky and Magnitsky, the Russian authorities have made it abundantly
			 clear that anyone in Russia can be silenced..
			(15)The tragic and
			 unresolved murders of Nustap Abdurakhmanov, Maksharip Aushev, Natalya
			 Estemirova, Akhmed Hadjimagomedov, Umar Israilov, Paul Klebnikov, Anna
			 Politkovskaya, Saihadji Saihadjiev, and Magomed Y. Yevloyev, the death in
			 custody of Vera Trifonova, the disappearances of Mokhmadsalakh Masaev and
			 Said-Saleh Ibragimov, the torture of Ali Israilov and Islam Umarpashaev, the
			 near-fatal beatings of Mikhail Beketov, Oleg Kashin, Arkadiy Lander, and
			 Mikhail Vinyukov, and the harsh and ongoing imprisonment of Mikhail
			 Khodorkovsky, Alexei Kozlov, Platon Lebedev, and Fyodor Mikheev further
			 illustrate the grave danger of exposing the wrongdoing of officials of the
			 Government of the Russian Federation, including Chechen leader Ramzan Kadyrov,
			 or of seeking to obtain, exercise, defend, or promote internationally
			 recognized human rights and freedoms.
			3.DefinitionsIn this Act:
			(1)Admitted;
			 alienThe terms
			 admitted and alien have the meanings given those
			 terms in section 101 of the Immigration and Nationality Act (8 U.S.C.
			 1101).
			(2)Appropriate
			 congressional committeesThe term appropriate congressional
			 committees means—
				(A)the Committee on
			 Armed Services, the Committee on Financial Services, the Committee on Foreign
			 Affairs, the Committee on Homeland Security, and the Committee on the Judiciary
			 of the House of Representatives; and
				(B)the Committee on
			 Armed Services, the Committee on Banking, Housing, and Urban Affairs, the
			 Committee on Foreign Relations, the Committee on Homeland Security and
			 Governmental Affairs, and the Committee on the Judiciary of the Senate.
				(3)Financial
			 institutionThe term financial institution has the
			 meaning given that term in section 5312 of title 31, United States Code.
			(4)United States
			 personThe term United States person means—
				(A)a United States
			 citizen or an alien lawfully admitted for permanent residence to the United
			 States; or
				(B)an entity
			 organized under the laws of the United States or of any jurisdiction within the
			 United States, including a foreign branch of such an entity.
				4.Identification of
			 persons responsible for the detention, abuse, and death of Sergei Magnitsky and
			 other gross violations of human rights
			(a)In
			 generalNot later than 120 days after the date of the enactment
			 of this Act, the Secretary of State, in consultation with the Secretary of the
			 Treasury, shall publish in the Federal Register a list of each person the
			 Secretary of State has reason to believe—
				(1)is responsible for
			 the detention, abuse, or death of Sergei Magnitsky, participated in efforts to
			 conceal the legal liability for the detention, abuse, or death of Sergei
			 Magnitsky, financially benefited from the detention, abuse, or death of Sergei
			 Magnitsky, or was involved in the criminal conspiracy uncovered by Sergei
			 Magnitsky; or
				(2)is responsible for
			 extrajudicial killings, torture, or other gross violations of internationally
			 recognized human rights committed against individuals seeking—
					(A)to expose illegal
			 activity carried out by officials of the Government of the Russian Federation;
			 or
					(B)to obtain,
			 exercise, defend, or promote internationally recognized human rights and
			 freedoms, such as the freedoms of religion, expression, association, and
			 assembly, and the rights to a fair trial and democratic elections; or
					(3)acted as an agent
			 of or on behalf of a person in a matter relating to an activity described in
			 paragraph (1) or (2).
				(b)UpdatesThe
			 Secretary of State shall update the list required by subsection (a) as new
			 information becomes available.
			(c)Removal from
			 listA person shall be removed from the list required by
			 subsection (a) if the person demonstrates to the Secretary of State that the
			 person did not engage in the activity for which the person was added to the
			 list.
			(d)Requests by
			 chairperson and ranking member of appropriate congressional committees
				(1)In
			 generalNot later than 120 days after receiving a written request
			 from the chairperson and the ranking member of one of the appropriate
			 congressional committees with respect to whether a person meets the criteria
			 for being added to the list required by subsection (a), the Secretary of State
			 shall submit a response to the chairperson and ranking member of the committee
			 which made the request with respect to whether or not the Secretary determines
			 that the person meets those criteria.
				(2)FormThe
			 Secretary of State may submit a response required by paragraph (1) in
			 classified form if the Secretary determines that it is necessary for the
			 national security interests of the United States to do so.
				(3)RemovalIf
			 the Secretary of State removes from the list required by subsection (a) a
			 person who has been placed on the list at the request of the chairperson and
			 the ranking member of one of the appropriate congressional committees, the
			 Secretary shall provide that chairperson and ranking member with any evidence
			 that contributed to the removal decision. The Secretary may submit such
			 evidence in classified form if the Secretary determines that such is necessary
			 for the national security interests of the United States.
				(e)Nonapplicability
			 of confidentiality requirement with respect to visa recordsThe
			 Secretary of State shall publish the list required by subsection (a) without
			 regard to the requirements of section 222(f) of the Immigration and Nationality
			 Act (8 U.S.C. 1202(f)) with respect to confidentiality of records pertaining to
			 the issuance or refusal of visas or permits to enter the United States.
			5.Inadmissibility
			 of certain aliens
			(a)Ineligibility
			 for visasAn alien is
			 ineligible to receive a visa to enter the United States and ineligible to be
			 admitted to the United States if the alien is on the list required by section
			 4(a).
			(b)Current visas
			 revokedThe Secretary of State shall revoke, in accordance with
			 section 221(i) of the Immigration and Nationality Act (8 U.S.C. 1201(i)), the
			 visa or other documentation of any alien who would be ineligible to receive
			 such a visa or documentation under subsection (a).
			(c)Waiver for
			 national security interestsThe Secretary of State may waive the
			 application of subsection (a) or (b) in the case of an alien if—
				(1)the Secretary
			 determines that such a waiver—
					(A)is necessary to
			 permit the United States to comply with the Agreement between the United
			 Nations and the United States of America regarding the Headquarters of the
			 United Nations, signed June 26, 1947, and entered into force November 21, 1947;
			 or
					(B)is in the national
			 security interests of the United States; and
					(2)prior to granting
			 such a waiver, the Secretary provides to the appropriate congressional
			 committees notice of, and a justification for, the waiver.
				(d)Regulatory
			 authorityThe Secretary of State shall prescribe such regulations
			 as are necessary to carry out this section.
			6.Financial
			 measures
			(a)Freezing of
			 assetsThe Secretary of the
			 Treasury shall, pursuant to the International Emergency Economic Powers Act (50
			 U.S.C. 1701 et seq.), freeze and prohibit all transactions in all property and
			 interests in property of a person that the Secretary determines has engaged in
			 an activity described in paragraph (1), (2), or (3) of section 4(a) if such
			 property and interests in property are in the United States, come within the
			 United States, or are or come within the possession or control of a United
			 States person.
			(b)Waiver for
			 national security interestsThe Secretary of the Treasury may
			 waive the application of subsection (a) if the Secretary determines that such a
			 waiver is in the national security interests of the United States. Prior to
			 granting such a waiver, the Secretary shall provide to the appropriate
			 congressional committees notice of, and a justification for, the waiver.
			(c)Enforcement
				(1)PenaltiesA person that violates, attempts to
			 violate, conspires to violate, or causes a violation of this section or any
			 regulation, license, or order issued to carry out this section shall be subject
			 to the penalties set forth in subsections (b) and (c) of section 206 of the
			 International Emergency Economic Powers Act (50 U.S.C. 1705) to the same extent
			 as a person that commits an unlawful act described in subsection (a) of such
			 section.
				(2)Requirements for financial
			 institutions
					(A)In
			 generalNot later than 120 days after the date of the enactment
			 of this Act, the Secretary of the Treasury shall prescribe regulations to
			 require each financial institution that is a United States person to certify to
			 the Secretary that, to the best of the knowledge of the financial institution,
			 the financial institution has frozen all assets within the possession or
			 control of the financial institution that are required to be frozen pursuant to
			 subsection (a).
					(B)PenaltiesThe
			 penalties provided for in sections 5321(a) and 5322 of title 31, United States
			 Code, shall apply to a financial institution that violates a regulation
			 prescribed under subparagraph (A) in the same manner and to the same extent as
			 such penalties would apply to any person that is otherwise subject to such
			 section 5321(a) or 5322.
					(d)Regulatory
			 authorityThe Secretary of the Treasury shall issue such
			 regulations, licenses, and orders as are necessary to carry out this
			 section.
			7.Report to
			 CongressNot later than one
			 year after the date of the enactment of this Act and annually thereafter, the
			 Secretary of State and the Secretary of the Treasury shall submit to the
			 appropriate congressional committees a report on—
			(1)the actions taken to carry out this Act,
			 including—
				(A)the number of
			 persons added to or removed from the list required by section 4(a) during the
			 year preceding the report, the dates on which such persons have been added or
			 removed, and the reasons for adding or removing them; and
				(B)if few or no such
			 persons have been added to that list during that year, the reasons for not
			 adding more such persons to the list; and
				(2)efforts by the
			 executive branch to encourage the governments of other countries to impose
			 sanctions that are similar to the sanctions imposed under this Act.
			8.TerminationThe provisions of this Act shall terminate
			 on the date that is 10 years after the date of the enactment of this
			 Act.
		
